DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-4, 6, 7, 9-13, 15, 16 and 18  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al(US 2022/0248484 A1) hereafter Wang ‘484 in view of 3GPP TR 23.752 V0.3.0,(2020-01) 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Study on system enhancement for Proximity based Services (ProSe) in the 5G System (5GS)(Release 17)  hereinafter 3GPP ‘752.    

Regarding claims 1 and 10, Wang ‘484 teaches, a User Equipment-to-User Equipment (UE-to-UE) Relay( Figs. 1, 4, Target relay UE), comprising: a control circuit([0475] and Figs. 4, 10, 11, processor for controlling); a processor installed in the control circuit([0475] and Figs. 4, 10, 11, processor for controlling); and a memory installed in the control circuit and operatively coupled to the processor(([0475] and Figs. 4, 10, 11, memory 1109 connected to processor 1110); wherein the processor is configured to execute a program code stored in the memory to: receive a first PC5-S message from a first User Equipment (UE)([0123], [0124],[0132] and Fig. 4, target relay UE receive first target direct communication request message from first UE), 
receive a third PC5-S message from the second UE, wherein the third PC5-S message is transmitted by the second UE in response to reception of the second PC5-S message([0133], [0134] and Fig.4, relay UE receiving target direct communication accept message from a second UE  in response to sending a second target direct communication request message). 
Wang ‘484 does not explicitly teach, wherein the first PC5-S message includes a Layer-2 Identity (ID) of a second UE; transmit a second PC5-S message addressed to the Layer-2 ID of the second UE for establishing a PC5 unicast link with the second UE.
3GPP ‘752 teaches, wherein the first PC5-S message includes a Layer-2 Identity (ID) of a second UE(section 6. 9.2 page 40 and Fig. 6.9.2-1, the direct communication request  transmitted from UE1 and received by the UE-to-UE relay comprising Layer 2 ID of the target UE;s ( UE2 or UE3));
transmit a second PC5-S message addressed to the Layer-2 ID of the second UE for establishing a PC5 unicast link with the second UE(section 6. 9.2  page 40 and Fig. 6.9.2-1,, the UE-to-UE relay transmits the direct communication request that comprises the destination layer-2 ID to UE3, in order to establish unicast link between the UE1 and UE3).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Wang ‘484, since such modification would enable to setup a secure extended PCS link between a source UE and target UE via UE-to-UE relay, as suggested by 3GPP ‘752(section 6.9.1 page 39 last two paragraphs)    
Regarding claims 2 and 11, Wang ‘484 does not explicitly teach, wherein the first PC5-S message is transmitted by the first UE addressed to a default Destination Layer-2 ID associated with a UE-to-UE Relay service.
3GPP ‘752 teaches, wherein the first PC5-S message is transmitted by the first UE addressed to a default Destination Layer-2 ID associated with a UE-to-UE Relay service((section 6. 9.2 page 40 and Fig. 6.9.2-1, the UE-to-UE relay receiving direct communication request message with broadcast Layer-2 ID associated with the relay service to be provided by  UE-to-UE relay).
  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system of Wang ‘484, since such modification would enable to setup a secure extended PCS link between a source UE and target UE via UE-to-UE relay, as suggested by 3GPP ‘752(section 6.9.1 page 39 last two paragraphs)    
Regarding claims 3 and 12, the combination of Wang ‘484 and 3GPP ‘752 teaches all of the above claim limitations, Wang ‘484 further teaches, wherein the first PC5-S message includes the first UE's Application Layer ID([0155], [0189] and Fig. 4, the direct communication request message from first UE comprising the first UE application layer ID).  
Regarding claims 4 and 13, the combination of Wang ‘484 and 3GPP ‘752 teaches all of the above claim limitations, Wang ‘484 further teaches, wherein the first PC5-S message includes the second UE's Application Layer ID([0155], [0156], [0189] and Fig. 4, the direct communication request message from first UE comprising the second UE’s application layer ID).  
Regarding claims 6 and 15, the combination of Wang ‘484 and 3GPP ‘752 teaches all of the above claim limitations, Wang ‘484 further teaches, wherein the second PC5-S message includes the first UE's Application Layer ID([0155], [0156], [0189] and Fig. 4, second direct communication request message transmitted from the relay UE comprising first UE's application layer ID).  
Regarding claims 7 and 16, the combination of Wang ‘484 and 3GPP ‘752 teaches all of the above claim limitations, Wang ‘484 further teaches, wherein the second PC5-S message includes the second UE's Application Layer ID([0155], [0156], [0189] and Fig. 4, second  direct communication request message transmitted from the relay UE comprising second UE's application layer ID).  
Regarding claims 9 and 18, the combination of Wang ‘484 and 3GPP ‘752 teaches all of the above claim limitations, Wang ‘484 further teaches, wherein the first PC5-S message or the second PC5-S message is a Direct Communication Request message or a DIRECT LINK ESTABLISHMENT REQUEST message)([0123], [0124],[0132] and Fig. 4, target relay UE receive first target direct communication request message from first UE), 
, and the third PC5-S message is a Direct Communication Accept message or a DIRECT LINK ESTABLISHMENT ACCEPT message([0133], [0134] and Fig.4, relay UE receiving target direct communication accept message from a second UE  in response to sending a second target direct communication request message).  

Claims 5, 8, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang ‘484 and 3GPP ‘752 as applied to claims above, and further in view of DRAFT R1-3GPP TS 23.287 V16.2.0 Technical Specification, 3rd Generation Partnership Project; Technical Specification Group Services and System Aspects; Architecture enhancements for 5G System (5GS) to support Vehicle-to-Everything (V2X) services (Release 16) submitted by applicant on IDS, hereinafter 3GPP ‘287.

Regarding claims 5 and 14, the combination of Wang ‘484 and 3GPP ‘752 does not explicitly teach, wherein the first PC5-S message includes Service Info of a Proximity-based Services (ProSe) service, and the Service Info of the ProSe service is an identity of the ProSe service.
3GPP ‘287 teaches, wherein the first PC5-S message includes Service Info of a Proximity-based Services (ProSe) service, and the Service Info of the ProSe service is an identity of the ProSe service( section 6.3.3.1, pages 44-45 and Fig. 6.3.3.1-1, service information that indicates provided service indicators being included in the direct communication request messages).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to the modified communication system of Wang ‘484 and 3GPP ‘752, since such modification would enable to configure UE with an information related to direct link communication, as suggested by 3GPP ‘287 (page 42).    
Regarding claims 8 and 17, the combination of Wang ‘484 and 3GPP ‘752 does not explicitly teach, wherein the second PC5-S message includes Service Info of the Proximity-based Services (ProSe) service, and the Service Info of the ProSe service is an identity of the ProSe service.
3GPP ‘287 teaches, wherein the second PC5-S message includes Service Info of the Proximity-based Services (ProSe) service, and the Service Info of the ProSe service is an identity of the ProSe service( section 6.3.3.1, pages 44-45 and Fig. 6.3.3.1-1, service information that indicates provided service indicators being included in the direct communication request messages.  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to the modified communication system of Wang ‘484 and 3GPP ‘752, since such modification would enable to configure UE with an information related to direct link communication, as suggested by 3GPP ‘287 (page 42).    
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, which can be found: http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; or (3) EFS WEB. Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AWET A HAILE whose telephone number is (571)270-3114. The examiner can normally be reached Monday through Friday 8:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AWET HAILE/Primary Examiner, Art Unit 2474